DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/21/22.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The limitation “without actively magnetizing the fluid conduit” is unclear since the specification or drawing does not clearly define how the fluid conduit not actively magnetizing. As best understood the examiner interprets without actively magnetizing the fluid conduit as the pipe being magnetized by a permanent magnet or electro-magnet. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-5, 8-10, 12-16 and 18-20 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by AAPA, van Pol et al US (van Pol US 20180177064 hereinafter van Pol).


Regarding to claim 1, van Pol discloses a method of inspecting a fluid conduit (abstract and fig. 9) using passive magnetometry (paragraph 0122 discloses the sensor 222 is the same sensor disclosed in the prior art, therefore, a broadest reasonable interpretation, van Pol discloses a passive magnetometry, furthermore the sensor locates inside the capsule which is not making contact with the pipe)), the method comprising: 
collecting magnetic flux data from inside the fluid conduit (fig. 9 shows step 930 shows a collecting data step) without actively magnetizing the fluid conduit (paragraph 164 discloses the unshielded pipe then the pipe without actively magnetizing), the magnetic flux data representing a residual magnetization of the fluid conduit; and 
identifying a conduit condition for the fluid conduit using the magnetic flux data (fig. 9 and paragraph 237 shows step 980 to identify the leak within the pipe).

Regarding to claim 4, van Pol discloses the method of claim 1, wherein the conduit condition is any one or more of an overall condition of the fluid conduit, a localized anomaly, and a volumetric wall loss (paragraph 0026, 95 and claim 16 of van Pol).

Regarding to claim 5, van Pol discloses the method of claim 1, wherein the conduit condition is an overall condition of the fluid conduit and the method further comprises determining a spread in the magnetic flux data and identifying the overall condition using the spread (paragraph 0149 discloses fluid parameter may also be determined by taking quartiles, finding the maximums or minimums, and/or performing other statistical analyses of these corresponding data values).

Regarding to claim 8, van Pol discloses the method of claim 1, further comprising identifying a conduit feature of the fluid conduit, the conduit feature having a different magnetic signature than the rest of the fluid conduit (FIGS. 10C, 10F, 10I, 10L, 10O, and 10R).

Regarding to claim 9, van Pol discloses the method of claim 8, wherein the conduit feature is any one or more of a joint, a bend, a schedule change, a casing, a flange, and a valve (paragraph 156 and FIGS. 10C, 10F, 10I, 10L, 10O, and 10R).

Regarding to claim 10, van Pol discloses the method of claim 1, wherein collecting the magnetic flux data includes: 
collecting a first set of magnetic flux data from inside the fluid conduit and along a length of the fluid conduit; and 
collecting, at a later time, a second set of magnetic flux data from inside the fluid conduit along the length of the fluid conduit; and 
wherein identifying the conduit condition includes comparing the first and second sets of magnetic flux data (paragraph 0147).

Regarding to claim 12, van Pol discloses a sensor device for collecting magnetic flux data (abstract), the sensor device comprising: 
an outer capsule (fig. 1[110]) for providing fluid-tight containment to an interior compartment (paragraph 0086); 
at least one magnetic sensor (fig. 1C[180]) disposed within the interior compartment for sensing a residual magnetization of a fluid conduit, the sensed residual magnetization being the magnetic flux data (paragraph 0094); 
a memory disposed within the interior compartment and in communication with the at least one magnetic sensor for storing the magnetic flux data (fig. 6[630] and paragraph 120); and 
a communication interface for communicating the magnetic flux data stored in the memory to an external computing device (paragraph 0002); 
wherein the sensor device collects the magnetic flux data from inside the fluid conduit without the fluid conduit being actively magnetized (paragraph 164 discloses the unshielded pipe then the pipe without actively magnetizing).

Regarding to claim 13, van Pol discloses the sensor device of claim 12, wherein the sensor device is free-floating with a fluid in the fluid conduit (abstract).

Regarding to claim 14, van Pol discloses the sensor device of claim 12, wherein the sensor device is attachable to a device configured to travel inside and make sealing contact with the fluid conduit, the sensor device being attachable to the device in such a way that the sensor device is positioned generally at the center of the fluid conduit when attached to the device (paragraph 135).

Regarding to claim 15, van Pol discloses a computer system for inspecting a fluid conduit using passive magnetometry (fig. 6), the computer system comprising: 
a memory for storing magnetic flux data collected from inside the fluid conduit (fig. 6[630] and paragraph 120) without active magnetization of the fluid conduit (paragraph 164 discloses the unshielded pipe then the pipe without actively magnetizing), the magnetic flux data representing a residual magnetization of the fluid conduit; 
and a processor (fig. 6[660]) in communication with the memory (fig. 6[630]) and configured to generate an electronic representation of a conduit condition for the fluid conduit based on the magnetic flux data, wherein the electronic representation is stored in the memory (figs. 6, 10, 16 and paragraph 0168).

Regarding to claim 16, van Pol discloses the computer system of claim 15, wherein the conduit condition is any one or more of a localized anomaly, volumetric metal loss, and an overall condition of the fluid conduit (paragraph 0026, 95 and claim 16 of van Pol).

Regarding to claim 18, van Pol discloses the computer system of claim 15, wherein the conduit condition is an overall condition of the fluid conduit, and wherein the processor is further configured to generate magnetic flux spread data representing a spread in the magnetic flux data (paragraph 0149 discloses fluid parameter may also be determined by taking quartiles, finding the maximums or minimums, and/or performing other statistical analyses of these corresponding data values).

Regarding to claim 19, van Pol discloses the computer system of claim 15, wherein the electronic representation is any one or more of a visualization including magnetic flux spread data representing a spread in the magnetic flux data and a visualization indicating a location of a localized anomaly (FIGS. 10C, 10F, 10I, 10L, 10O, and 10R).

Regarding to claim 20, van Pol discloses the computer system of claim 15, wherein the processor is further configured to detect a fluid conduit feature of the fluid conduit using the magnetic flux data, the fluid conduit feature having a different magnetic signature than in the rest of the fluid conduit (FIGS. 10C, 10F, 10I, 10L, 10O, and 10R).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3, 6-7 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over van Pol.

Regarding to claim 2, van Pol discloses the method of claim 1, wherein the fluid conduit comprises a ferromagnetic material (paragraph 0145).
Even if van Pol does not disclose the fluid conduit comprises a ferromagnetic material.
Sutherland discloses the sensing system to inspect for corrosion or damage wherein the pipes constructed from iron-containing ferrous metals such as steel, carbon steel, cast iron, or ferrous metal alloys.
Therefore, at the time before the effective filing date, it is well-known in the art to have the fluid conduit comprises a ferromagnetic material as matter of design choice.
 
Regarding to claim 3, van Pol in view of Sutherland discloses the method of claim 2, wherein the ferromagnetic material is any one or more of carbon steel, steel, stainless steel, and cast-iron (paragraph 0001 of Sutherland).


Regarding to claim 6, van Pol discloses the method of claim 1, wherein the conduit condition is a localized anomaly and the method further comprises detecting outliers in the magnetic flux data and identifying the localized anomaly using the detected outliers.
paragraph 0149 discloses fluid parameter may also be determined by taking quartiles, finding the maximums or minimums, and/or performing other statistical analyses of these corresponding data values. 
Therefore, at the time before the effective filing date it would be obvious a POSITA to detect outliers in the magnetic flux data and identifying the localized anomaly using the detected outliers as a matter of intended use.

Regarding to claim 7, van Pol discloses the method of claim 6, wherein detecting the outliers in the magnetic flux data includes determining a spread in the magnetic flux data and a median for the magnetic flux data and detecting the outliers in the magnetic flux data using the spread and the median (the collected data are performed by a computer, thus it would be obvious to a POSITA to detect the outliers in the magnetic flux data includes determining a spread in the magnetic flux data and a median for the magnetic flux data and detecting the outliers in the magnetic flux data using the spread and the median as a matter of intend use suitable to the user).

Regarding to claim 17, van Pol discloses the computer system of claim 15, wherein the conduit condition is a localized anomaly, and wherein the processor is further configured to implement an outlier detection algorithm for identifying the localized anomaly using a median magnetic flux value and a magnetic flux spread value.
paragraph 0149 discloses fluid parameter may also be determined by taking quartiles, finding the maximums or minimums, and/or performing other statistical analyses of these corresponding data values. 
Therefore, at the time before the effective filing date it would be obvious a POSITA to detect outliers in the magnetic flux data and identifying the localized anomaly using the detected outliers as a matter of intended use.

Claims 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over van Pol as applied to claim 10 above, and further in view of HSUEH et al. (US 20180107202, hereinafter HSUEH).

Regarding to claim 11, van Pol discloses the method of claim 10, except wherein the second set of magnetic flux data is compared to the first set of magnetic flux data by automatically aligning or warping the first and second sets onto each other.
However, it would be obvious to compare the two sets of data by aligning or superimpose or warping the set onto each other.
Furthermore, HSUEH discloses a method to compare the two sets of data by aligning them onto each other.
Therefore, at the time before the effective filing date, it would be obvious to have the second set of magnetic flux data is compared to the first set of magnetic flux data by automatically aligning or warping the first and second sets onto each other for user easily obtain the different between the two data sets.
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SON T LE whose telephone number is (571)270-5818. The examiner can normally be reached M to F, 7AM - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571)272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SON T LE/Primary Examiner, Art Unit 2863